 



Version June 2017

 

[image_001.jpg]

Canadian Imperial Bank of Commerce

1006-2540 Daniel-Johnson Blvd.

Laval, Quebec, Canada

H7T 2S3

Office; (450) 687-6048

Fax; (450) 687-0484

 

May 15, 2018

 

Les Systèmes d’Écran Strong/MDI Inc.

Strong/MDI Screen Systems Inc.

1440 rue Raoul-Charette

Joliette, Quebec

Canada

J6E 8S7

 

Attention:

Mr. D. Kyle Cerminara, Chairman and Chief Executive Officer

Mr. Ray F. Boegner, President

Mr. Lance V. Schulz, Senior Vice-President, Chief Financial Officer & Treasurer

Mr. Ryan Turner, Vice-President of Strategic Investments, Ballantyne Strong Inc.

 

Dear Sirs :

 

We are pleased to establish the following credit facilities. Each credit offered
is referred to as a “Facility”.

 

A - Revolving Line of Credit Facility   Credit Limit: CDN $3,500,000.    
Purpose: This revolving line of credit is to be used for: Day to day operating
requirements under Business Operating Account # 01081 / 88-03218.

 

 

Description:

 

A revolving demand credit. Principal that is borrowed and repaid may be
re-borrowed up to the above Credit Limit.     Rate: Prime Rate plus 0.00 % per
annum.     Repayment: On demand.

 

Page 1 of 7Les Systèmes d’Écran Strong/MDI Inc. / Strong/MDI Screen Systems
Inc.May 15, 2018

 

 

Borrowing Base Requirement:



The total amount available under this Facility shall be calculated as the lesser
of:

 

  a)

The Credit Limit noted above; and



        b)

The sum of:



 

  i. 80% of Eligible Account Receivable Value which includes all Account
Receivable domestic and foreign, plus,         ii. 50% of Eligible Inventory
Value (Raw materials and Finished goods) subject to an inventory cap of
1,000,000 $, less,         iii. Prior Ranking Claims.

 

B - Instalment Loan Facility     Loan Amount:
(rounded to the nearest dollar) CDN $ 6,000,000     Purpose: This Facility is to
be used for: Loan # 01081/8581053 required to finance building located at 1440
rue Raoul-Charette, Joliette, Quebec, Canada. First disbursement of $3,500,000
done on April 24, 2018. $3,000,000 left to disburse as per client request.    
Description A non-revolving Demand Instalment Loan. Principal that is repaid is
not available to be re-borrowed.     Rate: Prime Rate plus 0.50% per annum.    

Last Regular Scheduled

Payment Date:

April 24, 2038 if the loan is disbursed in full.

    Repayment: On demand. Until demand, this Facility is repayable as follows:  
    240 regular monthly payments of CDN $25,000.00 each, plus accrued interest
payable monthly.       The first / next regular instalment payment is due on May
24, 2018 and the last regular instalment payment plus any outstanding principal
and interest and any other amount due but unpaid with respect to this Facility
are due on the Last Regular Scheduled Payment Date.       You may only prepay
this Facility in accordance with Schedule A.

 

Page 2 of 7Les Systèmes d’Écran Strong/MDI Inc. / Strong/MDI Screen Systems
Inc.May 15, 2018

 

 

C - Instalment Loan Facility     Loan Amount:
(rounded to the nearest dollar) CDN$ 500,000.     Purpose: This Facility is to
be used for: Loan # 01081/8581150 required to finance equipment. $500,000 left
to disburse as per client request.     Description A non-revolving Demand
Instalment Loan. Principal that is repaid is not available to be re-borrowed.  
  Rate: Prime Rate plus 0.50 % per annum.     Last Regular Scheduled Payment
Date: 60 months from the date of the first regular payment date.     Repayment:
On demand. Until demand, this Facility is repayable as follows:       60 regular
monthly payments of CDN$ 8,333.33 each, plus accrued interest payable monthly
commencing 30 days after the date of advance (or the final date of advance, in
the case of multiple draws under this Facility) of this Demand Instalment Loan,
and until such time, accrued interest is payable monthly.       You may only
prepay this Facility in accordance with Schedule A.

 

D - Business Credit Card Facility     Credit Limit: CDN$ 50,000     Purpose:
Purchase and payment of goods and services.     Repayment: On demand in
accordance with the CIBC Business Credit Card Agreement (Business Liability)    
Documentation: CIBC Business Credit Card Agreement (Business Liability)

 

Security     The following security is required:     Movable
Hypothec-Enterprise:

First ranking movable hypothec for a principal amount of CDN$ 6,000,000:



 

  (a) On all your present and future movable property, including all claims,
inventory, equipment, incorporeal rights (including intellectual property) and
securities.

 

Page 3 of 7Les Systèmes d’Écran Strong/MDI Inc. / Strong/MDI Screen Systems
Inc.May 15, 2018

 

 

Immovable Hypothec —

Commercial :

First ranking immovable hypothec in the principal amount of CDN $6,000,000 over
the immovable property situated at 1440 rue Raoul-Charette, Joliette, Quebec,
Canada with supporting resolution, plus appropriate confirmation of hypothec of
fire and other perils insurance, with loss payable to CIBC as first payee.

 

Other Security: ● An acknowledged hypothec and assignment of adequate fire and
other perils insurance on equipment and inventory of the Borrower that are
subject to CIBC’s security, with loss payable to CIBC as first payee.

 

Financial Covenants   You will maintain and respect the following ratios and
other covenants:     Total Liabilities to Effective Equity Ratio: 2.00 to 1.0 or
less. This will be monitored on a quarterly basis.     Current Ratio: 1.50 to
1.0 or more. This will be monitored on a quarterly basis.     Minimum Effective
Equity:

CDN $8,000,000 or more. This will be monitored on a quarterly basis.



    Conditions:

The covenants above are to be calculated as follows:



 

  ●

On an unconsolidated basis



 

Reporting Requirements     The following reporting is required to be provided to
us.

 

  (a)

Review Engagement annual financial statements signed by your officer, within 120
days after the end of each fiscal year, on an unconsolidated basis.



      (b) Audited annual financial statements signed by your officer for
Ballantyne Strong Inc., within 120 days after the end of each fiscal year, on a
consolidated basis.       (c) Monthly certificate signed by your officer,
including an aged Accounts Receivable Listing, an Inventory Declaration, an aged
Payable Listing along with a list of any advances or priority payables within 20
day(s) of the end of each month.       (d) An annual budget for your next fiscal
year, including quarterly projected income statement within 120 days after the
end of each fiscal year end, on an unconsolidated basis.

 

Page 4 of 7Les Systèmes d’Écran Strong/MDI Inc. / Strong/MDI Screen Systems
Inc.May 15, 2018

 

 

  (e) Internally Generated quarterly interim financial statements signed by your
officer, within 30 days after the end of each fiscal quarter-end for Strong/MDI
Screens Systems Inc, on an unconsolidated basis.       (f) Confirmation of
insurance in a form satisfactory to us, as required under your Facilities, from
the insurance broker of Les Systèmes d’Écran Strong/MDI Inc. prior to any
advance under a Facility if required, and thereafter, within 120 days after the
renewal of each insurance policy.

 

Fees     These fees are in addition to fees, costs or expenses described in
Schedule A Standard Credit Terms.     Loan Administration Fee: CDN $125 per
month payable in arrears. This fee will be charged for each month the Facility
is available, even if you do not use, or maintain a balance in, the Facility.  
  Annual Fee: CDN $7,500.     Amendment Fee: CDN $500 payable on the date you
sign such amendment.

 

Other Provisions     Currency and Interest Rate Risk Management: You may, from
time to time, enter into derivative transactions with CIBC to manage currency or
interest rate risk associated with Credits under this letter agreement.
Derivative transactions shall be governed by separate documentation entered into
with CIBC which may include, without limitation, an International Swaps and
Derivatives Association (“ISDA”) master agreement. Notwithstanding the
agreed-upon terms of the derivative transactions, you agree and acknowledge that
the terms of the Credits are independent of the terms of the derivative
transactions. CIBC reserves the right to review and amend the terms and
conditions of the related loan or Facility, including without limitation
amending interest spreads on Prime Rate or US Base Rate at any time and from
time to time in accordance with the terms of this Letter. You further agree and
acknowledge that security provided under the terms of this Letter that secures
all of your present and future indebtedness and liabilities shall secure your
indebtedness owing to each of CIBC and CIBC’s affiliates under any
Facility-related derivative transactions, in addition to any security required
under ISDA or other documentation.    

Schedule A:

The attached Schedule A, which contains certain additional provisions applicable
to the Facilities other than the Business Credit Card Facility and certain
definitions, forms part of this Letter.

 

 

Page 5 of 7Les Systèmes d’Écran Strong/MDI Inc. / Strong/MDI Screen Systems
Inc.May 15, 2018

 

 

Schedule B : The attached Schedule B, which contains certain additional
provisions applicable to the Business Credit Card Facility and certain
definitions, forms part of this Letter.     Repayment: All amounts under any
Facility are repayable immediately on demand by us unless otherwise indicated.
We may terminate any Facility in whole or in part at any time.     Replacements:
This Letter supersedes and replaces all prior discussions, letters and
agreements (if any) describing the terms and conditions of Facilities contained
in this Letter. This Letter does not however operate as a novation of any
Facility previously granted. CIBC retains all of its rights in respect of any
Security that has been granted to secure your obligations with respect to the
Facilities.     English Language: The parties confirm their express wish that
this Letter and all documents related thereto be drawn up in English. Les
parties confirment leur volonté expresse de voir le présent contrat et tous les
documents s’y rattachant être rédigés en anglais.

 

Please indicate that you have read and accept the foregoing terms and conditions
(including the terms and conditions in any Schedule attached to this Letter) by
signing the enclosed duplicate copy of this Letter.

 

If we have not received a duly executed copy of this Letter and you have not
fulfilled all the conditions required for us to advance funds under the
Facilities indicated in this Letter by June 30, 2017, we may in our sole
discretion and without notice to you, cancel all of the Facilities listed in
this Letter and we will be under no further obligation to advance any funds to
you under this Letter.

 

We would like to take this opportunity to thank you for choosing CIBC. We look
forward to assisting you and your business with any future financial needs you
may have.

 

  Yours truly,         CANADIAN IMPERIAL BANK OF COMMERCE         /s/ Denis
Lemire   Signature   Name:  Denis Lemire   Title: Senior Manager & Team Leader,
Commercial Banking

 

  /s/ Marco Folini   Signature   Name:  Marco Folini   Title: Senior Manager &
Team Leader, Commercial Banking

 

Page 6 of 7Les Systèmes d’Écran Strong/MDI Inc. / Strong/MDI Screen Systems
Inc.May 15, 2018

 

 

Accepted this 22nd day of May 2018.



 

 

Les Systèmes d’Écran Strong/MDI Inc.

Strong/MDI Screen Systems Inc.



       

/s/ Francois Barrette



  Signature   Name:  François Barrette   Title: General Manager

 

 

/s/ Francois Lachambre

  Signature   Name:  François Lachambre   Title: Controller

 

Acknowledged this 22nd day of May 2018.

 

 

Ballantyne Strong Inc.



     

/s/ D. Kyle Cerminara



  Signature   Name:  D. Kyle Cerminara   Title: Chairman & Chief Executive
Officer

 

  /s/ Lance V. Schulz   Signature   Name:  Lance V. Schulz   Title:

Senior Vice-President, Chief Financial Officer & Treasurer



 





Page 7 of 7Les Systèmes d’Écran Strong/MDI Inc. / Strong/MDI Screen Systems
Inc.May 15, 2018

 

